Citation Nr: 0020956	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  98-10 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran had active duty from March 1991 to October 1996. 

This appeal arises from a December 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the veteran's claim 
seeking entitlement to service connection for a seizure 
disorder, stomach pain, throat pain, bilateral hand pain, 
right ear pain, and alcohol problems, and granted service 
connection for a panic and depressive disorder, and 
hypertension.  In February 1998, a notice of disagreement was 
received as to all the denials of service connection, and in 
May 1998 a statement of the case was issued.  However, a 
substantive appeal was received only with regard to the claim 
for a seizure disorder, and the claims for stomach pain, 
throat pain, bilateral hand pain, right ear pain, and alcohol 
problems are therefore not before the Board at this time.  
See 38 U.S.C.A. § 7105(a), (d) (West 1991); 38 C.F.R. 
§§ 20.200, 20.202 (1999). 


FINDING OF FACT

The claims files includes medical evidence indicating that 
the veteran may have  had a seizure disorder during her 
service, and lay evidence of a seizure disorder within one 
year of separation from service.


CONCLUSION OF LAW

The claim for a seizure disorder is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records show that she received 
periodic treatment at a mental health clinic beginning in 
about mid-1994 for symptoms that included sleep walking, 
rapid heart beat, breathlessness, muscle cramps, nervousness, 
hot flashes and dizziness.  It appears that examiners 
determined that she had depression and a panic disorder.  
Another report shows that on September 25, 1996, she was 
treated after she leaned over and "passed out."  She 
reported that her limbs had shook for about three minutes, 
and that she had felt very nervous and anxious and that she 
could not get enough air.  A history of a panic disorder and 
hypertension were noted.  All examinations were unremarkable.  
The diagnosis was vagal syncope vs. possible nonfocal 
seizure.  In addition, the Board notes that service medical 
records show that the veteran was on medication for her blood 
pressure, and that reports, dated in April and August 1996, 
note that her hypertension was poorly controlled.  

Post service medical records include a report from the Sparks 
Regional Medical Center (SRMC), dated in January 1998, which 
shows that the veteran was admitted for an injury to her 
tongue.  She complained of high blood pressure and headaches 
for the last several days.  Her mother apparently reported 
finding her shaking for a minute or two on the floor and 
bleeding from the tongue.  The provisional diagnosis was 
"grand mal seizure-severe hypertension."  A CT 
(computerized tomography) scan of the head was normal.  Other 
private medical reports, apparently from Judy Trent, D.O, 
dated between 1998 and 2000, show treatment for high blood 
pressure.  In May 2000, the veteran reported that she had not 
taken her blood pressure medication for several months, and 
that she had had a seizure.  The impressions included 
accelerated hypertension, uncontrolled, poor compliance 
relating to this, and history of seizure disorder, with 
apparent recurrent seizure two days ago.  She was started on 
Dilantin.  A subsequent report, also dated in May 2000, 
contains impressions of chronic headache, chest wall pain and 
a seizure disorder.

The claims file contains two lay statements, apparently both 
from the veteran's neighbors, who each assert that the 
veteran had a seizure in February 1997.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  In 
addition, certain chronic diseases, including epilepsies, may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (1999).  If a condition noted 
during service is not shown to be chronic, then generally a 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provision 
of 38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).  

The veteran asserts that she has had a seizure disorder since 
her service.  Under the circumstances, the Board finds that 
the veteran's assertions, her service medical records which 
contain a diagnosis of vagal syncope vs. possible nonfocal 
seizure, and the aforementioned private medical records and 
lay statements indicating that she may have a seizure 
disorder during service or within a year of separation from 
service, are sufficient to render the veteran's claim for a 
seizure disorder well grounded within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).






ORDER

The veteran's claim of entitlement to service connection for 
a seizure disorder is well-grounded.  To this extent, the 
appeal is granted subject to the following remand provisions.  


REMAND

The claims file contains evidence which may show that the 
veteran was treated for a seizure disorder during service.  
However, for some time prior to this episode, she had been 
receiving treatment for conditions which may be related to 
her symptoms.  Specifically, she had been receiving ongoing 
treatment for a panic disorder and hypertension (the Board 
notes that service connection has been granted for both these 
disorders).   The next evidence of a seizure disorder is 
found in the SRMC record, dated in January 1998.  However, as 
the veteran was separated from service in October 1996, this 
is approximately one year and three months after service, and 
this evidence is not dated within the presumptive period for 
epilepsies.  Furthermore, the SRMC diagnosis was provisional, 
and does not appear to have been verified by that facility.  
The next evidence of a seizure disorder is found in Dr. 
Trent's records, dated in May 2000.

VA has a duty to assist the veteran in the development of 
facts pertinent to her claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.303(a); Talley v. Brown, 6 Vet. App. 72, 
74 (1993).  This duty includes conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Furthermore, 
when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  In this case, given the complex history and nature 
of the veteran's claimed seizure disorder, which may be 
related to her service-connected panic disorder and 
hypertension, the Board is convinced that a remand is 
required to provide the veteran with a comprehensive 
neurological examination in order to determine the nature and 
etiology of the veteran's claimed seizure disorder. 

Accordingly, this case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide the names and addresses and dates 
of treatment for all medical care 
providers who have provided treatment for 
her claimed seizure disorder since 
separation from service which are not 
currently associated with the claims 
file.  After securing any necessary 
releases, the RO should obtain these 
records.  

2.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a board certified neurologist, if 
available, to ascertain whether the 
veteran presently has a seizure disorder.  
If the veteran is not found to have a 
seizure disorder, the examiner need only 
state the same.  If the veteran is found 
to have a seizure disorder, the examiner, 
after reviewing the record, should offer 
an opinion as to whether it is at least 
as likely as not that the veteran's 
seizure disorder is related to the 
veteran's service, or to her service-
connected hypertension and/or panic 
disorder, or, in the alternative, whether 
it is as least as likely as not that her 
seizure disorder was symptomatic as of 
October 1997.  Any special diagnostic 
studies deemed necessary should be 
performed.  It is imperative that a copy 
of this remand, as well as the claims 
folder, be provided to the examiner for 
review in conjunction with the 
examination.  The rationale for all 
opinions expressed should be fully 
explained.

3.  After the action requested in the 
above paragraphs has been completed, the 
RO should adjudicate the issue of service 
connection for a seizure disorder on the 
basis of all the evidence of record.

4.  If the benefit sought on appeal is 
not granted, the veteran, and her 
representative, should be furnished a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond thereto.

Thereafter, the record should be returned to the Board for 
further appellate review, if in order.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence she desires to have considered in connection with 
his current appeal.  No action is required of the veteran 
until she is notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




